Citation Nr: 0104931	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  99-23 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia




THE ISSUE

Entitlement to an increased rating for residuals of a 
fractured left radius, currently evaluated as 10 percent 
disabling.




ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel



REMAND

The veteran served on active duty from May 1971 to July 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) following an August 1999 decision of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied the veteran's claim for a rating in 
excess of 10 percent for service-connected residuals of a 
fractured left radius. 

Initially, the Board notes that a January 2000 letter was 
received from the Disabled American Veterans (DAV) in which 
it was noted that the veteran had notified VA that he no 
longer desired assistance from the DAV.  However, it is not 
clear that such a revocation of a power of attorney was made 
a part of the record.  Neither is it clear that a power of 
attorney was previously executed in favor of the DAV.  
Because the veteran is entitled to representation at every 
stage of an appeal, 38 C.F.R. § 20.600 (2000), and because 
any revocation of an appointment must be in writing and given 
to VA, 38 C.F.R. § 20.607 (2000), further action to clarify 
the veteran's intent is required.  In short, if a written 
revocation was provided as suggested by the DAV's January 
2000 letter, this should be made a part of the record.  If 
such a writing was not made, the veteran should be contacted 
regarding his desires with respect to representation.  

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
issue a decision at this time.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, a 
remand is required.

On remand, the RO should undertake any action deemed 
necessary to ensure that the requirements of the new law have 
been satisfied.  This should include another examination.  In 
this regard, the Board notes that historically the veteran's 
service-connected residuals of a fractured left radius was 
rated as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5212 (impairment of the radius).  It also 
appears that the RO has found that the service-connected 
disability is manifested by problems such as those 
contemplated by impairment of supination and/or pronation.  
This was evident in the manner in which the August 1999 RO 
decision and the October 1999 statement of the case were 
prepared. 

Therefore, because limitation of motion is considered a part 
of the veteran's service-connected left arm disability, 
consideration must be given to the degree of any functional 
loss caused by functional impairment such as pain and 
weakness, problems repeatedly complained of by the veteran.  
See 38 C.F.R. § 4.71a (2000); DeLuca v. Brown, 
8 Vet. App. 202 (1995) (evaluation of musculoskeletal 
disorders rated on the basis of limitation of motion require 
consideration of functional losses due to pain, etc.).

Specifically, when rating musculoskeletal disability, it 
should be remembered that "a part which becomes painful on 
use must be regarded as seriously disabled."  38 C.F.R. 
§ 4.40 (2000).  In DeLuca v. Brown, the United States Court 
of Appeals for Veterans Claims (Court) noted that the VA 
examination relied on to rate the veteran's disability had 
merely included findings as to the range of motion without 
accounting for factors enumerated in § 4.40.  The Court cited 
the case of Bierman v. Brown, 6 Vet. App. 125, 129 (1994) in 
which 38 C.F.R. § 4.10 was quoted for the proposition that a 
rating examination must include a "full description of the 
effects of disability upon the person's ordinary activity."  
DeLuca, at 206 (emphasis added).  In order to effectuate this 
requirement, the Court explained that, when the applicable 
diagnostic criteria provide for a rating on the basis of loss 
of range of motion, determinations regarding functional loss 
are to be portrayed in terms of the rating criteria.  Id.  
This is what is now required in the veteran's case.

When examined by VA in January 1997, the veteran's complaints 
of loss of left hand grip strength as well as left arm 
weakness were noted by the examiner.  The examiner provided 
detailed clinical findings as to the left arm.  However, the 
type of analysis required by DeLuca was not done at this 
examination or at any other examination of record, especially 
in the context of the relevant rating criteria.  In order to 
obtain such evidence, a remand is required.

This appeal is REMANDED for the following actions:

1.  The veteran should be allowed to 
supplement the record on appeal.  The RO 
should search for any revocation of a 
power of attorney in favor of the DAV.  
If none is found, the veteran's written 
clarification regarding representation 
should be sought and associated with the 
record.  

2.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), are 
fully satisfied.  Such development 
should include, but is not limited to, 
obtaining and associating with the 
record all treatment records with the 
Salem VA medical center (VAMC), that 
have not already been obtained and 
associated with the record, and all 
records on file with the Social Security 
Administration relevant to the veteran's 
claim. 

3.  The veteran should be scheduled for a 
VA orthopedic evaluation to determine the 
extent of his service-connected left arm 
disability.  The examiner should review 
the entire claims folder and provide an 
opinion as to all symptoms attributable 
to service-connected disability.

a.  The examiner should conduct 
complete range of motion studies.  
Specifically, it should be noted 
whether functional impairment 
experienced as a result of service-
connected disability equates to 
additional loss of motion of the 
forearm or wrist, or additional loss 
of supination or pronation.  See 
Diagnostic Codes 5206, 5207, 5213, 
5214, and 5215; DeLuca, supra.  If 
the veteran is examined at a point 
of maximum disability, the examiner 
should affirmatively say so.  

b.  As to all left arm scarring, the 
examiner should identify the 
location of each scar and, as to 
each scar identified, provide a 
separate opinion as to whether that 
scar was due to service-connected 
injury, and if so, whether it is 
poorly nourished and with repeated 
ulceration, or tender and painful on 
objective demonstration.  See 
Diagnostic Codes 7803 and 7804.  

d.  All findings and opinions should 
be set forth in detail and 
reconciled with other opinions of 
record, including those of the 
January 1997 VA examiner.

4.  The RO should undertake any 
additional development suggested by the 
evidence obtained.  The RO should also 
ensure compliance with the Veterans 
Claims Assistance Act of 2000.

5.  After all notice requirements have 
been satisfied, and the duty to assist 
has been fulfilled, the RO should take 
adjudicatory action and such adjudication 
should include consideration of the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 
4.71, 4.71a, 4.118 and the precepts of 
DeLuca, supra.  If the benefit sought 
remains denied, a supplemental statement 
of the case (SSOC) should be issued.

After the veteran and any duly appointed representative have 
been given an opportunity to respond to the SSOC, the claims 
folder should be returned to this Board for further appellate 
review.  No action is required by the veteran until he 
receives further notice, but he may furnish additional 
evidence and argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  The purposes of this remand are 
to procure clarifying data and to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


